DETAILED ACTION
Notice of Pre-AIA  or AIA  Stat
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
2. Claims 1-15 are allowed.

3. The following is an Examiner’s reason for allowance.

4.Regarding claims 1 (apparatus) and 14 (method) the closest prior art is Calhoun et al; (US 2019/0229808). Regarding claim 1, Calhoun et al; discloses an optical and electrical hybrid beamforming transmitter;(a beamforming optical and electrical transmitter, see paragraph 67 and figure 6; (Equivalent to Applicant’s figure 7) comprising: a first photoelectric converter, adapted for converting a first optical signal into a first initial electric signal ;( first O/E converter 602 in the first (element level photonic integrated circuit (ELPIC) 110, see figures 3a and 6; (Equivalent to Applicant’s figure 7); a first adjusting circuit, coupled to the first photoelectric converter ;(first electronic phase element 604 and the first electronic gain control element 606 coupled to the first O/E converter 602 in the first ELPIC, see paragraph 68 and figures 3a and 6; (Equivalent to Applicant’s figure 7)  adapted for delaying the first initial electric signal formed by an antenna array to output a first adjusted electric signal; (first electronic phase element 604 and the first electronic gain control element 606 coupled to the first O/E converter 602 to provide gain and/or phase adjustments for providing an adjusted beamforming by the corresponding antenna element 118, see paragraph 68 and figures 3a and 6; (Equivalent to Applicant’s figure 7) a second photoelectric converter, adapted for converting a second optical signal into a second initial electric signal ;(second O/E converter 602 in the second (element level photonic integrated circuit (ELPIC) 110, see figures 3a and 6; (Equivalent to Applicant’s figure 7); a second adjusting circuit, coupled to the second photoelectric converter, adapted for delaying the second initial electric signal according to output a second adjusted electric signal; (second electronic phase element 604 and the second electronic gain control element 606 coupled to the second O/E converter 602 to provide gain and/or phase adjustments for providing an adjusted beamforming by the corresponding antenna element 118, see paragraph 68 and figures 3a and 6; (Equivalent to Applicant’s figure 7) wherein the first adjusting circuit and the second adjusting circuit; (first and second electronic phase element 604 and the second electronic gain control element 606, see figures 3a and 6; (Equivalent to Applicant’s figure 7) and the antenna array, (plurality antenna elements 318, see figure 3a; (Equivalent to Applicant’s figure 7) comprising: a first antenna, coupled to the first adjusting circuit ;(first antenna 318 coupled to the first ELPIC 110 , see figure 3a; (Equivalent to Applicant’s figure 7) and a second antenna, coupled to the second adjusting circuit, (second antenna 318 coupled to the second ELPIC 110 , see figure 3a; (Equivalent to Applicant’s figure 7) wherein the antenna array radiates electromagnetic wave according to the first adjusted electric signal and the second adjusted electric signal; (control of the phase and gain adjustments applied to the signals associated with first and second antenna element 118 is implemented by array control unit 146, see paragraph 70 and figure 1B; (Equivalent to Applicant’s figure 7).


However, regarding claim 1, the prior art of record fails to disclose according to an expected beam pattern, the first adjusting circuit and the second adjusting circuit are   calibrated to an initial phase to enable the initial phases of the first adjusting circuit and the second adjusting circuit to be consistent, and a subsequent phase adjustment of the first initial electric signal and the second initial electric signal for the expected beam pattern are applied in response to a calibration of the initial phase.

However, regarding claim 14, the prior art of record fails to disclose to an expected beam pattern; calibrating to an initial phase to enable the initial phases of converting the first optical signal into the first initial electric signal and the second optical signal into the second initial electric signal to be consistent; applying a subsequent phase adjustment of the first initial electric signal and the second initial electric signal for an expected beam pattern in response to a calibration of the initial phase.

5. Regarding claims 8 (apparatus) and 15 (method) the closest prior art is Calhoun et al; (US 2019/0229808). Regarding claim 8, Calhoun discloses an optical and electrical hybrid beamforming receiver ;(a beamforming optical and electrical receiver, see paragraph 67 and figure 6; (Equivalent to Applicant’s figure 7)  comprising: an antenna array, (plurality antenna elements 318, see figure 3a; (Equivalent to Applicant’s figure 7)  comprising: a first antenna, adapted for receiving a first received electric signal ;(first antenna 318 receiving the first electrical signal and coupled to the first ELPIC 110 , see figure 3a; (Equivalent to Applicant’s figure 7) and  a second antenna, adapted for receiving a second received electric signal; (second antenna 318 coupled to the second ELPIC 110 , see figure 3a; (Equivalent to Applicant’s figure 7) a first adjusting circuit, coupled to the first antenna, adapted for delaying the first received electric signal ;(first electronic phase element 604 and the first electronic gain control element 606 coupled to the first antenna 318 in the first ELPIC 110, see paragraph 68 and figures 3a and 6; (Equivalent to Applicant’s figure 7)  according formed by the antenna array to output a first adjusted electric signal; (first electronic phase element 604 and the first electronic gain control element 606 coupled to the first antenna 318 provide gain and/or phase adjustments for providing an adjusted beamforming by the corresponding antenna element 318, see paragraph 68 and figures 3a and 6; (Equivalent to Applicant’s figure 7) a first electric-to-optic converter, coupled to the first adjusting circuit, adapted for  converting the first adjusted electric signal into a first optical signal; (the first E/O converter 602 in the first ELPIC 110 coupled to the first electronic phase element 604 and the first electronic gain control element 606, see paragraph 68 and figures 3a and 6; (Equivalent to Applicant’s figure 7) a second adjusting circuit, coupled to the second antenna, adapted for delaying the second received electric signal according to output a second adjusted electric signal; (second electronic phase element 604 and the first electronic gain control element 606 coupled to the second antenna 318 provide gain and/or phase adjustments for providing an adjusted beamforming by the corresponding antenna element 318, see paragraph 68 and figures 3a and 6; (Equivalent to Applicant’s figure 7) wherein the first adjusting circuit and the second adjusting circuit; (first and second electronic phase element 604 and the second electronic gain control element 606, see figures 3a and 6; (Equivalent to Applicant’s figure 7), and a second electric-to-optic converter, coupled to the second adjusting circuit, adapted for converting the second adjusted electric signal into a second optical signal; (the second E/O converter 602 in the first ELPIC 110 coupled to the second electronic phase element 604 and the  second electronic gain control element 606, see paragraph 68 and figures 3a and 6; (Equivalent to Applicant’s figure 7).

However, regarding claim 8, the prior art of record fails to disclose to an expected beam pattern, the first adjusting circuit and the second adjusting circuit are calibrated to an initial phase to enable the initial phases of the first adjusting circuit and the second adjusting circuit to be consistent, and a subsequent phase adjustment of the first initial electric signal and the second initial electric signal for the expected beam pattern are applied in response to a calibration of the initial phase.

However, regarding claim 15, the prior art of record fails to disclose to an expected beam pattern; calibrating to an initial phase to enable the initial phases of converting the first optical signal into the first initial electric signal and the second optical signal into the second initial electric signal to be consistent; applying a subsequent phase adjustment of the first initial electric signal and the second initial electric signal for an expected beam pattern in response to a calibration of the initial phase.

The Examiner found no suggestion or motivation to combine similar teachings from prior
art made of record to overcome the limitations as discussed above.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany
the issue fee. Such submissions should be clearly labeled “Comments on Statement of
Reasons for Allowance.”


      
Conclusion

6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as reproduced below.

a. Garrett et al; (US 10559880) discloses a hybrid beamforming using both analog beamforming and digital beamforming circuit; see figure 2.

b. Hormis et al; (US 2020/0280127) discloses plurality of antenna arrays and repeater wherein the wireless repeater beamforms a receive signal at a first antenna array and retransmits via a second antenna array a beamformed signal, see figure 3.

c. Eldada et al; (US 9753351) discloses one dimensional beamforming and steering optical phase array of a two dimensional beam forming and steering solid-state lidar.

d. Wu et al; (Optical beam forming for phased-array antennas -2007 attached) discloses tuning of phase array antennas using a beamforming circuit, see figure 1.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636